Citation Nr: 1120264	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-30 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for nevus of Ito.

2.  Entitlement to an initial compensable disability rating for status post vocal cord surgery.

3.  Entitlement to an initial compensable disability rating for residual, surgical scar, status post right foot surgery.

4.  Entitlement to an initial compensable disability rating for left knee patella medial/median facet cartilage degeneration with subchondral cyst.

5.  Entitlement to an initial compensable disability rating for subdeltoid bursitis with posterior-superior impingement of the left shoulder.

6. Entitlement to an initial compensable disability rating for status post excision of soft mass tissue and bone fragments from the right foot.

7.  Entitlement to an initial compensable disability rating for status post fracture, fifth left toe.

8.  Entitlement to an initial compensable disability rating for residual surgical scar, status post tubal ligation.

9.  Entitlement to service connection for supraglottis (also claimed as a sore throat).

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for a right wrist disability.

12.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston- Salem, North Carolina and a November 2006 rating decision of the VA RO in Decatur, Georgia.  In the March 2006 rating decision, the Winston-Salem RO in part, granted service connection at a noncompensable rating for nevus of Ito; status post vocal cord surgery; residual, surgical scar; status post right foot surgery; left knee patella medial/median facet cartilage degeneration with subchondral cyst;  subdeltoid bursitis with posterior-superior impingement of the left shoulder; status post excision of soft mass tissue and bone fragments from the right foot; status post fracture, fifth left toe; and residual surgical scar status post tubal ligation, and denied service connection for a right knee disability, a right wrist disability and a right hip disability.

In the November 2006 rating decision, the Decatur, Georgia RO continued the initial noncompensable disability rating for nevus of Ito.

During the course of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania.

Of preliminary importance, because the claims for higher ratings for the Veteran's service-connected nevus of Ito; status post vocal cord surgery; residual, surgical scar, status post right foot surgery; left knee patella medial/median facet cartilage degeneration with subchondral cyst; subdeltoid bursitis with posterior-superior impingement of the left shoulder; status post excision of soft mass tissue and bone fragments from the right foot; status post fracture, fifth left toe; and residual surgical scar status post tubal ligation, involve requests for higher ratings following the grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

The issues of  entitlement to initial compensable disability ratings for nevus of Ito; status post vocal cord surgery; residual, surgical scar; status post right foot surgery; left knee patella medial/median facet cartilage degeneration with subchondral cyst;  subdeltoid bursitis with posterior-superior impingement of the left shoulder; status post excision of soft mass tissue and bone fragments from the right foot; status post fracture, fifth left toe; and residual surgical scar status post tubal ligation; and entitlement to service connection for supraglottis, a right knee disability and a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have a current right hip disability.


CONCLUSION OF LAW

A right hip disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a January 2007 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A November 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the November 2006 and January 2007 letters, and opportunity for the Veteran to respond, the September 2007 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's September 2005 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by her representative, on her behalf.  The Board finds that no additional RO action to further develop the record on the claims for service connection for a right hip disability is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 



Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

In this case, the Veteran asserts that she has a current right hip disability that is related to her service.  However, considering the record, to include statements made by the Veteran, the Board finds that the criteria for service connection have not been met.

Service treatment records demonstrate that in May 2000 the Veteran presented with complaints of right hip pain for the past 2 months that occurred especially after running.  There was no trauma or injury.  The diagnosis was gluteus medius tendinitis.  X-rays were negative.

An August 2005 treatment note indicated that the Veteran had localized pain in the right hip.  

The Veteran underwent a VA examination in September 2005.  The examiner noted that May 2000 X-rays of the right hip were negative.  The Veteran reported that her right hip pain began in 1999 with no defining injury. She reported that an X-ray in 2001 demonstrated arthritis.  Examination of the hips was unremarkable.  The diagnosis was right hip pain, etiology uncertain.  The examiner concluded that the problem was apparently remote and had not been documented since 2000.  It was inactive presently.

In an October 2009 treatment note, a physician reported that X-rays of the right hip were normal.  The diagnosis was joint pain, localized in the hip.

The Veteran underwent a VA examination in September 2005.  She presented with complaints of right hip pain.  

In this case, the Veteran's service treatment records clearly show that the Veteran had reports of right hip complaints in service.  However, the right hip strain appeared to be acute as May 2000 X-rays were normal.  Additionally, the September 2005 VA examiner noted that the hip problem was apparently remote and had not been documented since 2000.  

Furthermore, a review of the record is negative for any current diagnosed right hip disability.  While the Veteran reported that an X-ray in 2001 demonstrated arthritis of the right hip, the evidence of record is negative for X-ray evidence of arthritis including a negative October 2009 X-ray of the right hip.

Under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The only reported X-ray examinations in this case failed to reveal osteoarthritis and the most informed medical opinion is that the Veteran does not have arthritis of the right hip.

Given the absence of any diagnosed right hip disability, service connection is not warranted.

While the Veteran is currently diagnosed with pain localized in the right hip area, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board is mindful of the Veteran's assertion that she currently suffers from a right hip disability due to service.  The Board acknowledges that she is competent to give evidence about what he experienced; i.e., that she had hip pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to testify that she developed any current right hip disorders from an event or injury in service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a physician.  Therefore, as a layperson, she is not competent to provide evidence that requires medical knowledge because she lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In summary, while the Veteran is certainly competent to testify as to the fact she had symptoms, such as right hip pain, she is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that the Veteran's own assertions as to the etiologies of her claimed right hip disability have no probative value.  

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a right hip disability must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


ORDER

Entitlement to service connection for a right hip disability is denied.


REMAND

The Veteran seeks an initial compensable rating for her service-connected nevus of Ito; status post vocal cord surgery; residual, surgical scar, status post right foot surgery; left knee patella medial/median facet cartilage degeneration with subchondral cyst; subdeltoid bursitis with posterior-superior impingement of the left shoulder; status post excision of soft mass tissue and bone fragments from the right foot; status post fracture, fifth left toe, residual surgical scar; and status post tubal ligation disabilities.  The Board observes that the most recent VA examination in September 2005 for these disabilities is almost 6 years old.  

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected disabilities a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's service connection claims, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim for supraglottis (also claimed as a sore throat), the Veteran underwent a VA examination in September 2005.  The examiner noted that the Veteran had a history of a sore throat that was currently inactive.  However, in an October 2009 treatment note, a physician diagnosed the Veteran with pharyngitis.  As there is potential evidence of a current supraglottis (also claimed as a sore throat) disability related to the Veteran's service, an examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether the Veteran has a current supraglottis (also claimed as a sore throat) disability and whether it is related to service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claims for a right wrist and a right knee disability, the Veteran underwent a VA examination in September 2005.  The diagnosis was right knee and right wrist pain of unknown etiology.  Again, the Board notes that pain is not in and of itself a disability.  See Sanchez-Benitez, supra (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied).

However, an October 2009 treatment note demonstrates a diagnosis of chondromalacia with a history of cartilage change in the right knee.  Additionally, a June 2010 treatment note provides a diagnosis of carpal tunnel syndrome, osteoarthritis and right wrist joint pain.

As there is potential evidence of a current right knee and right wrist disabilities related to the Veteran's service, an examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether the Veteran has a current right knee and right wrist disability and whether it is related to service.  Colvin, supra.

Accordingly, the case is REMANDED for the following action:

It is noted that several examinations are requested below.  While requests are set out in separate paragraphs, it is possible that several of the matters may be addressed by a single examiner.  The separation of the paragraphs should not be taken as an indication that separate examinations are needed.

1.   The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should arrange for a VA examination of the Veteran to determine the extent and severity of her service-connected nevus of Ito; residual, surgical scar, status post right foot surgery; and residual surgical scar status post tubal ligation.  All indicated studies should be performed.  The claims file should be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiner should provide the size of the scars in terms of square inches or centimeters, as appropriate.  The examiner should also note whether or not the scar is unstable (where, for any reason, there is frequent loss of covering of skin over the scar); superficial (not associated with underlying soft tissue damage); deep (associated with soft tissue damage); or tender or painful.  Any limitation of motion or other function that is attributable solely to the scars should be noted and described.

3.  The Veteran should also be afforded an appropriate VA examination to set out findings and determine the current severity of her service-connected vocal cord disability with specific findings of impairment reported in detail.  

Examples of vocal cord findings include: thickening or nodules, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Additionally, the examiner should state whether the Veteran has complete, organic aphonia.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  The Veteran should also be afforded an appropriate VA examination to set out orthopedic findings and determine the current severity of her service-connected left knee disability with specific findings of impairment reported in detail.  The examiner should specifically indicate whether arthritis is present (confirmed by X-ray findings as indicated), and whether there is recurrent subluxation or lateral instability of the left knee.

The examiner should conduct range of motion studies of the left knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5.  Afford the Veteran an examination to determine the current level of severity of her left shoulder disability. 
All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the left shoulder disability on the Veteran's ability to work to include whether the Veteran is unemployable because of her left shoulder disability.

6.  The RO/AMC should arrange for an appropriate VA examination of the Veteran's right foot.

All symptoms and findings attributable to the Veteran's service-connected disability alone should be described in detail; the examiner in this regard should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should provide an opinion as to the extent that pain caused by the service-connected right foot disability limits the Veteran's functional ability.  Flare-ups or additional impairment caused by extended use should be set out.

7.  The RO should schedule the Veteran for an appropriate VA examination to determine the current nature and extent of her service-connected fifth left toe disability.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examination should include a description of the pertinent ranges of motion.  

A complete rationale for all findings and opinions expressed should be provided.  In addition, the examiner should comment on whether the Veteran's fifth left toe disability is moderate, moderately severe, or severe; and discuss whether the Veteran's fifth left toe disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses her fifth left toe repeatedly over a period of time.

8.  The Veteran should be scheduled for a VA examination to determine the etiology of the claimed supraglottis disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a supraglottis disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the supraglottis disability is caused or aggravated by the Veteran's military service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

9.  The Veteran should be scheduled for a VA orthopedic examination to determine the etiology of the claimed right knee disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a right knee disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the right knee disability is caused or aggravated by the Veteran's military service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

10.  The Veteran should be scheduled for a VA orthopedic examination to determine the etiology of the claimed right wrist disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a right wrist disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the right wrist disability is caused or aggravated by the Veteran's military service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

11.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


